Case 7:14-cr-00768-VB Document 499 Filed 09/14/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

i

 

penne ene nee nen eee eeeenenenenee nonce wo--X
SAUDY GUERRERO, : EY Sah
Petitioner, ; ORDER cn ffi
oxen cen
v. 19 CV 4130 (VB) ESTE or Sg
S11 14 CR 768-09 (VB)
UNITED STATES OF AMERICA,
Respondent. :
penne ene eee ene nen n ene ence eeeeeeeneeeenee x

By letter dated September 1, 2020, petitioner Saudy Guerrero states his deadline to
respond to the government’s opposition to his amended Section 2255 motion is September 10,
2020, and requests an extension of time to submit his response. (See Doc. #27).

However, by Order dated September 8, 2020, the Court extended to October 8, 2020,

 

petitioner’s time to respond to the government’s opposition. (Doc. #26). The October 8 Order
was mailed to petitioner that day. Accordingly, the relief petitioner requests has already been
granted.

Petitioner’s response to the government’s opposition remains due October 8, 2020.
Absent further order of the Court, the amended Section 2255 motion will be considered fully
submitted as of that date.

The parties are reminded that all papers submitted in this matter must bear both
the civil docket number and the criminal docket number and must be filed in both dockets.

Chambers will mail a copy of this Order and its October 8 Order (Doc. #26) to petitioner
at the address on the civil docket.

Dated: September 11, 2020

White Plains, NY
SO ORDERED:

Yuk

Vincent L. Briccetti
United States District Judge

 

 

 
-- Case 7:14-cr-00768-VB Document 499 Filed 09/14/20 Page 2of3 |

[1 Case 7219-cv-04130-VB'- Document 27--Fited-09/09120 -Page-d of. 2... —

 

 

 

Dear Disdetct Guys Charl, __ Us, DC. 7

 

ly mt sf Tr)
li ¢ A SiP 09 202 al .
—l

Ys % [Pp

 

aa Lure a Miron uw, _On_ _#l}e- doa

 

 

. Cura ‘ \. 4 cov ASS , = CEC Pe. LA \ ny
Makin am _ ae 3] “20°20 Anil ne ook CA
Lyteayion ste ees ae 9) 7 Co 22)

 

eleasd line Tay. Cwerva tly . hove horged

 

S } “
vA? Hh thy sh LA. Lil +h, /; Ij Ll ‘OM {-- ty

 

HEL lc Wg lp v tly Ov } Gis, loge ( claraurerlt
NY C

 

Ne.

A. “Nee, ,)
uf. my wat
fey bert m tig Woy ty Le ny ARO Cre an kane ga

 

=) ayy. Ask fi ing CUA. Px tea Y (Tis |e: ocanied

 

( \\ -

 

bo. aw (oucs ts (ha: Wor eeu Yateey “~LNQ

\
WMicksp ae Teel c ay fe ‘syle Prwnld

 

 

Thon. lee U (dae

 

 

Si Aull) Foaitan bMYA4-o IE

 

Fea Lee | (ove (Arve |. = wig \ack wah uM) Gn ec

 

7.6. %30xX Gove

 

Sleavi tle. Ls Ae 30]

 

Doae i qi la OO

 

 

 

Y “uly Ctelvece bod} Ay. olK

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

..— Case /:14-¢r-00768-48:.. Document-499--- Filed -09/1.4/20- -Page-3-6f3-- -—~— =e

were ee CASE 7:19-cv-04130-VB..Document 27 .Filed.09/09/20 . Page 2 of 2

ee eg

 

    

eoLEepeag ef Cepgere! akeena ft ag t eto Pha fy tt ( tet { {fe ie oe te {ToS

 

p00) YAY me Pb ed
nae AS a a by aNnoS Wecu par ek

30 SHAN
| .
=I

 

 

SpE AN'3 Wwe BS
TER BROS. BE as os . ’ (709 “ os 9) &: a
- OFZ 2 A CETTE on6 “of 19 LOHARAS fue, 4 sano) im See
= arg

5 BIOTREERA OF 28019 ROWS:

aeaccatia cl
sweet

wag tN cee

 
